DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments with respect to the amended independent claims 1 and 28-30 have been considered but are moot because they do not apply to the new reference, Karlsson, relied on in the current office action.
	Applicant asserts, on page 15 of Remarks, that “claim 2 is rejected under 35 U.S.C. § 103 over TAKANO and HSIEH. The Office Action concedes that TAKANO does not disclose “the wireless serving node determines the mobility history information based at least in part on the wireless serving node comprising a distributed unit of a wireless integrated access and backhaul node,” as recited in dependent claim 2, and instead relies on HSIEH for teaching this feature (See Non-Final Office Action, p. 8). At the cited portions, HSIEH states that “[e]xamples of measured parameters related to the IAB- Node include, but are not limited to, reference signal measurement, geolocation data (e.g., current location), moving speed, and moving direction to the IAB-Donor.” See HSIEH, paragraph 42 (emphasis added). At other cited portions, HSIEH states that “the measurement result information may include location information (e.g., the current location (relative or absolute) of the IAB-Node.” See HSIEH, paragraph 108 (emphasis added). Therefore, while HSIEH discusses IAB nodes, HSIEH is directed to transmitting current location information, and HSIEH does not disclose or suggest “the wireless serving node determines the mobility history information based at least in part on the wireless serving node comprising a distributed unit of a wireless integrated access and backhaul node,” as recited in dependent claim 2”.
	Applicant’s assertion is moot, because the “mobility history” recited in claim 1 was narrowed in scope to refer to previous relative mobility, and the new reference, Karlsson, rather than Hsieh, is relied on for disclosing previous relative mobility.   

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 5, 12-14, 20, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al., U.S. Patent Application Publication 2013/0017776 (hereinafter Takano), in view of Karlsson et al., U.S. Patent Application Publication 2016/0302143 (hereinafter Karlsson).
	Regarding claim 1, Takano discloses a first wireless node comprising a wireless serving node for wireless communication (disclosed is a wireless relay station, according to [0110], Fig. 12 [element 300]), comprising: 
	a memory (the relay station comprises a storage unit, according to [0110], Fig. 12 [element 362]); and 
	one or more processors, operatively coupled to the memory (the relay station comprises a control unit that is operatively coupled to the storage unit, according to [0110], Fig. 12 [element 170]), configured to: 
	determine mobility history information associated with the wireless serving node, wherein the mobility history information is associated with a relative mobility between the wireless serving node and one or more reported cells (the relay station determines its movement history relative to various cells using position information obtained from a GPS, according to [0111]-[0113], Fig. 13); and 
	transmit, to a second wireless node, the mobility history information associated with the wireless serving node (the relay station transmits its position history information to an MME, according to [0118]).
	Takano does not expressly disclose that the mobility history information is associated with a previous relative mobility between the wireless serving node and one or more reported cells.
	Karlsson discloses that the mobility history information is associated with a previous relative mobility between the wireless serving node and one or more reported cells (mobility history information includes the past movement of a repeater relay relative to a base station, according to [0003], [0025], [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano with Karlsson such that the mobility history information is associated with a previous relative mobility between the wireless serving node and one or more reported cells.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handover procedures (Karlsson:  [0003]).
	Regarding claim 28, Takano discloses a wireless serving node for wireless communication (disclosed is a wireless relay station, according to [0110], Fig. 12 [element 300]), comprising: 
	a memory (the relay station comprises a storage unit, according to [0110], Fig. 12 [element 362]); and 
	one or more processors, operatively coupled to the memory (the relay station comprises a control unit that is operatively coupled to the storage unit, according to [0110], Fig. 12 [element 170]), configured to: 
	receive, from a parent node of the wireless serving node, mobility history information associated with the parent node, wherein the mobility history information is associated with a relative mobility between the parent node and one or more reported cells (the relay station receives, from an upper node in the form of an MME [“parent node of the wireless serving node”], information relating to a possible cell ID collision due to mobility of said relay station (which serves its own cell that moves along with said relay station, according to [0053], Fig. 1 [elements 3, 100, and 102]) in relation to the fixed infrastructure of the cellular network [“relative mobility between the parent node and one or more reported cells”], according to [0118]); and 
	perform an action based at least in part on receiving the mobility history information associated with the parent node (upon receipt of the notification of the possible cell ID collision, the relay station determines that it is necessary to change the cell ID that is being used by said relay station from a first cell ID to a second cell ID, according to [0118]).
	Takano does not expressly disclose that the mobility history information is associated with a previous relative mobility between the parent node and one or more reported cells.
	Karlsson discloses that the mobility history information is associated with a previous relative mobility between the parent node and one or more reported cells (mobility history information includes the past movement of a repeater relay relative to a base station, according to [0003], [0025], [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano with Karlsson such that the mobility history information is associated with a previous relative mobility between the parent node and one or more reported cells.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handover procedures (Karlsson:  [0003]).
	Claim 29 recites the method performed by the first wireless node of claim 1, and is therefore rejected on the same grounds as claim 1.
	Claim 30 recites the method performed by the wireless serving node of claim 28, and is therefore rejected on the same grounds as claim 28.
	Regarding claim 5, the combination of Takano and Karlsson discloses all the limitations of claim 1.  Additionally, Takano discloses that the one or more processors are further configured to cause the wireless serving node to transmit an indication that the mobility history information is available (the relay station periodically reports its position to the MME (each periodic position report comprises mobility history information, and therefore constitutes an indication that mobility history information is available), according to [0018]).
	Regarding claim 12, the combination of Takano and Karlsson discloses all the limitations of claim 1.  Additionally, Takano discloses that the mobility history information indicates at least one of: a cell identifier associated with a reported cell of the one or more reported cells, a motion state of the reported cell, wherein the motion state indicates whether the reported cell is mobile or stationary, a duration of time for which the wireless serving node visited the reported cell, an entry time corresponding to a time at which the wireless serving node entered the reported cell, an exit time corresponding to a time at which the wireless serving node exited the reported cell, a level of mobility of the reported cell, mobility state information associated with the reported cell, or a combination thereof (the relay station periodically reports the position of said relay station as detected by its position detecting unit, according to [0118], whereby said position detecting unit may detect cell ID data [“a cell identifier associated with a reported cell of the one or more reported cells”], according to [0111]).
	Regarding claim 13, the combination of Takano and Karlsson discloses all the limitations of claim 1.  Additionally, Takano discloses that the one or more reported cells comprise one or more detected neighboring cells, wherein the one or more detected neighboring cells comprise cells neighboring a cell provided by the wireless serving node and that are detected by the wireless serving node (the relay station detects cells that are neighbors of the cell provided by said relay station, according to [0111]-[0113], Fig. 13).
	Regarding claim 14, the combination of Takano and Karlsson discloses all the limitations of claim 1.  Additionally, Takano discloses that the mobility history information indicates at least one of: a cell identifier associated with a reported cell of the one or more reported cells, a duration of time for which the reported cell has been detectable, or a combination thereof (the relay station periodically reports the position of said relay station as detected by its position detecting unit, according to [0118], whereby said position detecting unit may detect cell ID data [“a cell identifier associated with a reported cell of the one or more reported cells”], according to [0111]).
	Regarding claim 20, the combination of Takano and Karlsson discloses all the limitations of claim 1.  Additionally, Takano discloses that the one or more processors are further configured to cause the wireless serving node to transmit an indication of a change to the mobility history information (the relay station periodically transmits its position information to the MME, according to [0118]).

6.	Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Karlsson as applied to claim 1 above, further in view of Hsieh, U.S. Patent Application Publication 2021/0227435 (hereinafter Hsieh).
	Regarding claim 2, the combination of Takano and Karlsson discloses all the limitations of claim 1.
	Neither Takano nor Karlsson expressly discloses that the wireless serving node determines the mobility history information based at least in part on the wireless serving node comprising a distributed unit of a wireless integrated access and backhaul node.
	Hsieh discloses that the wireless serving node determines the mobility history information based at least in part on the wireless serving node comprising a distributed unit of a wireless integrated access and backhaul node (an IAB-Node determines its geolocation data and speed, according to [0042], [0107]-[0108]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson with Hsieh such that the wireless serving node determines the mobility history information based at least in part on the wireless serving node comprising a distributed unit of a wireless integrated access and backhaul node.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handovers of IAB-Nodes between IAB-Donors (Hsieh:  [0107]).
	Regarding claim 3, the combination of Takano and Karlsson discloses all the limitations of claim 1.  Additionally, Takano discloses that the wireless serving node is a mobile wireless node (the wireless relay station is a mobile wireless relay station, according to [0110]-[0113], Fig. 13).
	Neither Takano nor Karlsson expressly discloses that the wireless serving node determines the mobility history information based at least in part on the wireless serving node comprising a distributed unit of a mobile wireless integrated access and backhaul node.
	Hsieh discloses that the wireless serving node determines the mobility history information based at least in part on the wireless serving node comprising a distributed unit of a mobile wireless integrated access and backhaul node (an IAB-Node determines its geolocation data and speed, according to [0042], [0107]-[0108]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson with Hsieh such that the wireless serving node determines the mobility history information based at least in part on the wireless serving node comprising a distributed unit of a mobile wireless integrated access and backhaul node.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handovers of IAB-Nodes between IAB-Donors (Hsieh:  [0107]).
	Regarding claim 9, the combination of Takano and Karlsson discloses all the limitations of claim 1.
	Neither Takano nor Karlsson expressly discloses that the mobility history information is carried in a radio resource control message.
	Hsieh discloses that the mobility history information is carried in a radio resource control message (an IAB-Node transmits measurement result information in a radio resource control (RRC) Measurement Report message (which includes said IAB-Node’s location and speed information, according to [0108]), according to [0112]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson with Hsieh such that the mobility history information is carried in a radio resource control message.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handovers of IAB-Nodes between IAB-Donors (Hsieh:  [0107]).
	Regarding claim 10, the combination of Takano and Karlsson discloses all the limitations of claim 1.  Additionally, Takano discloses that the one or more reported cells comprise one or more visited cells (the relay station determines the IDs of the cells visited by said relay station, according to [0111]-[0113], Fig. 13).
	Neither Takano nor Karlsson expressly discloses that the wireless serving node is a mobile wireless integrated access and backhaul node.
	Hsieh discloses that the wireless serving node is a mobile wireless integrated access and backhaul node (the wireless serving node is an IAB-Node, according to [0090], Fig. 8 [element 832 serves element 842], whereby said IAB-Node is mobile, according to [0042], [0107]-[0108]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson with Hsieh such that the wireless serving node is a mobile wireless integrated access and backhaul node.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handovers of IAB-Nodes between IAB-Donors (Hsieh:  [0107]).

7.	Claims 4, 6-7, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Karlsson as applied to claims 1, 5, and 20 above, further in view of Gonzalez Escudero et al., U.S. Patent Application Publication 2021/0112416 (hereinafter Gonzalez Escudero).
	Regarding claim 4, the combination of Takano and Karlsson discloses all the limitations of claim 1.
	Neither Takano nor Karlsson expressly discloses that transmitting the mobility history information comprises broadcasting the mobile history information in a system information block (SIB), wherein the SIB comprises a legacy SIB or a dedicated SIB.
	Gonzalez Escudero discloses that transmitting the mobility history information comprises broadcasting the mobile history information in a system information block (SIB), wherein the SIB comprises a legacy SIB or a dedicated SIB (position information is broadcast in a SIB, according to [0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson with Gonzalez Escudero such that transmitting the mobility history information comprises broadcasting the mobile history information in a system information block (SIB), wherein the SIB comprises a legacy SIB or a dedicated SIB.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the providing of position-related services to mobile devices (Gonzalez Escudero:  [0002]-[0013]).
	Regarding claim 6, the combination of Takano and Karlsson discloses all the limitations of claim 5.
	Neither Takano nor Karlsson expressly discloses that the indication is carried in a system information block (SIB).
	Gonzalez Escudero discloses that the indication is carried in a system information block (SIB) (position information is broadcast in a SIB, according to [0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson with Gonzalez Escudero such that the indication is carried in a system information block (SIB).
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the providing of position-related services to mobile devices (Gonzalez Escudero:  [0002]-[0013]).
	Regarding claim 7, the combination of Takano and Karlsson discloses all the limitations of claim 1.
	Neither Takano nor Karlsson expressly discloses that the second wireless node comprises a child node of the wireless serving node, wherein transmitting the mobility history information to the child node comprises transmitting the mobility history information to a subset of child nodes, of a set of child nodes, of the wireless serving node, and wherein the subset of child nodes comprises fewer than all of the child nodes in the set of child nodes.
	Gonzalez Escudero discloses that the second wireless node comprises a child node of the wireless serving node, wherein transmitting the mobility history information to the child node comprises transmitting the mobility history information to a subset of child nodes, of a set of child nodes, of the wireless serving node, and wherein the subset of child nodes comprises fewer than all of the child nodes in the set of child nodes (each wireless communication device (WCD) [“child node”] within a given area receives its respective position information [“subset of child nodes”] from a location server (LS), according to [0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson with Gonzalez Escudero such that the second wireless node comprises a child node of the wireless serving node, wherein transmitting the mobility history information to the child node comprises transmitting the mobility history information to a subset of child nodes, of a set of child nodes, of the wireless serving node, and wherein the subset of child nodes comprises fewer than all of the child nodes in the set of child nodes.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the providing of position-related services to mobile devices (Gonzalez Escudero:  [0002]-[0013]).
	Regarding claim 15, the combination of Takano and Karlsson discloses all the limitations of claim 1.  Additionally, Takano discloses that the mobility history information indicates at least one of: a node identifier (ID) associated with the child node, a duration of time for which the child node has been visiting a cell provided by the wireless serving node, one or more additional node IDs associated with one or more additional child nodes of the wireless serving node, a duration of time, corresponding to an additional child node of the one or more additional child nodes of the wireless serving node, for which the additional child node has been connected to the cell provided by the wireless serving node, mobility state information associated with the wireless serving node, or a combination thereof (the relay station’s movement history information includes the moving speed of said relay station [“mobility state information associated with the wireless serving node”], according to [0113]).
	Neither Takano nor Karlsson expressly discloses that the second wireless node comprises a child node of the wireless serving node.
	Gonzalez Escudero discloses that the second wireless node comprises a child node of the wireless serving node (each wireless communication device (WCD) [“child node”] within a given area receives its respective position information [“subset of child nodes”] from a location server (LS), according to [0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson with Gonzalez Escudero such that the second wireless node comprises a child node of the wireless serving node.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the providing of position-related services to mobile devices (Gonzalez Escudero:  [0002]-[0013]).
	Regarding claim 16, the combination of Takano, Karlsson, and Gonzalez Escudero discloses all the limitations of claim 15.  Additionally, Takano discloses that the mobility state information associated with the wireless serving node indicates at least one of: a motion state of a cell provided by the wireless serving node, wherein the motion state indicates whether the cell provided by the wireless serving node is mobile or stationary, a level of mobility of the cell provided by the wireless serving node, or a combination thereof (the relay station’s movement history information includes the moving speed of said relay station (and therefore the moving speed of the cell created by said relay station) [“a level of mobility of the cell provided by the wireless serving node”], according to [0113]).
	Regarding claim 17, the combination of Takano, Karlsson, and Gonzalez Escudero discloses all the limitations of claim 15.  Additionally, Takano discloses that the mobility state information associated with the wireless serving node comprises historical mobility state information (the mobility state information of the relay station comprises the movement history of said relay station), and wherein the historical mobility state information indicates at least one of: 
	a change in a motion state of a cell provided by the wireless serving node, wherein the motion state indicates whether the cell provided by the wireless serving node is mobile or stationary, a time corresponding to the change in the motion state of the cell provided by the wireless serving node, a change in a level of mobility of the cell provided by the wireless serving node, a time corresponding to the change in the level of mobility of the cell provided by the wireless serving node, or a combination thereof (the relay station’s movement history information includes the moving speed of said relay station (and therefore the moving speed of the cell created by said relay station) [“a change in a motion state of a cell provided by the wireless serving node, wherein the motion state indicates whether the cell provided by the wireless serving node is mobile or stationary”], according to [0113]).
	Regarding claim 18, the combination of Takano, Karlsson, and Gonzalez Escudero discloses all the limitations of claim 15.  Additionally, Takano discloses that the mobility state information associated with the wireless serving node comprises planned mobility state information, and wherein the planned mobility state information indicates at least one of: a duration of time that a cell provided by the wireless serving node will have a current motion state, a minimum duration of time that the cell provided by the wireless serving node will have a current motion state, a maximum duration of time that the cell provided by the wireless serving node will have a current motion state, a next motion state to which the cell provided by the wireless serving node will change, a duration of time that the cell provided by the wireless serving node will have the next motion state, a minimum duration of time that the cell provided by the wireless serving node will have the next motion state, a maximum duration of time that the cell provided by the wireless serving node will have the next motion state, a duration of time that the cell provided by the wireless serving node will have a current level of mobility, a next level of mobility to which the cell provided by the wireless serving node will change, a duration of time that the cell provided by the wireless serving node will have the next level of mobility, a minimum duration of time that the cell provided by the wireless serving node will have the next level of mobility, a maximum duration of time that the cell provided by the wireless serving node will have the next level of mobility, motion direction information associated with a cell provided by the wireless serving node, a cell identifier associated with a next expected cell to be visited by the wireless serving node, or a combination thereof (the direction of motion of the relay station is determined (and therefore the direction of motion of the cell created by said relay station) [“motion direction information associated with a cell provided by the wireless serving node”], according to [0113]-[0115], Fig. 13).
	Regarding claim 19, the combination of Takano, Karlsson, and Gonzalez Escudero discloses all the limitations of claim 18.  Additionally, Takano discloses that the one or more processors are further configured to cause the wireless serving node to determine the next expected cell based at least in part on motion direction information associated with repeated travel along a particular route (the next expected cell is predicted based on an extrapolation from the movement history of the relay station, according to [0115], Fig. 13).
	Regarding claim 21, the combination of Takano and Karlsson discloses all the limitations of claim 20.
	Neither Takano nor Karlsson expressly discloses that the indication of the change to the mobility history information is carried in at least one of: downlink control information, a medium access control (MAC) control element, or a combination thereof.
	Gonzalez Escudero discloses that the indication of the change to the mobility history information is carried in at least one of: downlink control information, a medium access control (MAC) control element, or a combination thereof (WCD position information is broadcast by a network in a SIB [“downlink control information”], according to [0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson with Gonzalez Escudero such that the indication of the change to the mobility history information is carried in at least one of: downlink control information, a medium access control (MAC) control element, or a combination thereof.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the providing of position-related services to mobile devices (Gonzalez Escudero:  [0002]-[0013]).
	Regarding claim 22, the combination of Takano and Karlsson discloses all the limitations of claim 20.
	Neither Takano nor Karlsson expressly discloses that the mobility history information is carried in a system information block (SIB), and wherein the indication of the change to the mobility history information is carried in a dedicated system information (SI) update.
	Gonzalez Escudero discloses that the mobility history information is carried in a system information block (SIB), and wherein the indication of the change to the mobility history information is carried in a dedicated system information (SI) update (WCD position information is broadcast by a network in a SIB for that particular WCD [“dedicated system information (SI) update”], according to [0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson with Gonzalez Escudero such that the mobility history information is carried in a system information block (SIB), and wherein the indication of the change to the mobility history information is carried in a dedicated system information (SI) update.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the providing of position-related services to mobile devices (Gonzalez Escudero:  [0002]-[0013]).	Regarding claim 23, the combination of Takano, Karlsson, and Gonzalez Escudero discloses all the limitations of claim 22.
	Neither Takano nor Karlsson expressly discloses that the dedicated SI update is transmitted to: each child node of a set of child nodes of the wireless serving node, or a subset of the set of child nodes of the wireless serving node, wherein the subset of the set of child nodes includes fewer than all of the child nodes of the set of child nodes.
	Gonzalez Escudero discloses that the dedicated SI update is transmitted to: each child node of a set of child nodes of the wireless serving node, or a subset of the set of child nodes of the wireless serving node, wherein the subset of the set of child nodes includes fewer than all of the child nodes of the set of child nodes (the WCD, which constitutes a child node of the LS, receives the SIB, containing its position information, from the LS, according to [0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson as modified by Gonzalez Escudero with Gonzalez Escudero such that the dedicated SI update is transmitted to: each child node of a set of child nodes of the wireless serving node, or a subset of the set of child nodes of the wireless serving node, wherein the subset of the set of child nodes includes fewer than all of the child nodes of the set of child nodes.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the providing of position-related services to mobile devices (Gonzalez Escudero:  [0002]-[0013]).

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Karlsson in view of Gonzalez Escudero as applied to claim 7 above, further in view of Hsieh. 
	Regarding claim 8, the combination of Takano, Karlsson, and Gonzalez Escudero discloses all the limitations of claim 7.
	Neither Takano, Karlsson, nor Gonzalez Escudero expressly discloses that the subset of child nodes comprises one or more child integrated access and backhaul nodes of the set of child nodes.
	Hsieh discloses that the subset of child nodes comprises one or more child integrated access and backhaul nodes of the set of child nodes (disclosed is an IAB-Node that is subordinate [“child”] to an IAB-Donor, according to [0087]-[0090]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson as modified by Gonzalez Escudero with Hsieh such that the subset of child nodes comprises one or more child integrated access and backhaul nodes of the set of child nodes.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handovers of IAB-Nodes between IAB-Donors (Hsieh:  [0107]).

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Karlsson as applied to claim 1 above, further in view of Hsieh, further in view of Miklós, U.S. Patent Application Publication 2019/0313235 (hereinafter Miklós).
	Regarding claim 11, the combination of Takano and Karlsson discloses all the limitations of claim 1.
	Neither Takano nor Karlsson expressly discloses that the wireless serving node is a mobile wireless integrated access and backhaul node, and wherein the one or more reported cells comprise one or more cells on which the wireless serving node camped, wherein the one or more cells on which the wireless serving node camped comprise one or more cells that the wireless serving node visited for a duration of time that satisfies a camping threshold.
	Hsieh discloses that the wireless serving node is a mobile wireless integrated access and backhaul node (the wireless serving node is an IAB-Node, according to [0090], Fig. 8 [element 832 serves element 842], whereby said IAB-Node is mobile, according to [0042], [0107]-[0108]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson with Hsieh such that the wireless serving node is a mobile wireless integrated access and backhaul node.	
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handovers of IAB-Nodes between IAB-Donors (Hsieh:  [0107]).
	Neither Takano, Karlsson, nor Hsieh expressly discloses that the one or more reported cells comprise one or more cells on which the wireless serving node camped, wherein the one or more cells on which the wireless serving node camped comprise one or more cells that the wireless serving node visited for a duration of time that satisfies a camping threshold.
	Miklós discloses that the one or more reported cells comprise one or more cells on which the wireless serving node camped, wherein the one or more cells on which the wireless serving node camped comprise one or more cells that the wireless serving node visited for a duration of time that satisfies a camping threshold (a determination is made that a UE has camped on the same cell for a threshold period of time, according to [0131]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson as modified by Hsieh with Miklós such that the one or more reported cells comprise one or more cells on which the wireless serving node camped, wherein the one or more cells on which the wireless serving node camped comprise one or more cells that the wireless serving node visited for a duration of time that satisfies a camping threshold.
	One of ordinary skill in the art would have been motivated to make this modification in order to ascertain whether a wireless device is stationary (Miklós:  [0131]).

10.	Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Karlsson in view of Gonzalez Escudero as applied to claim 22 above, further in view of Vaidya et al., U.S. Patent Application Publication 2020/0314851 (hereinafter Vaidya).
	Regarding claim 24, the combination of Takano, Karlsson, and Gonzalez Escudero discloses all the limitations of claim 22.
	Neither Takano, Karlsson, nor Gonzalez Escudero expressly discloses that the dedicated SI update is transmitted using a short message.
	Vaidya discloses that the dedicated SI update is transmitted using a short message (notifications of SI updates are carried via a short message, according to [0095], [0126], [0140], [0234]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson as modified by Gonzalez Escudero with Vaidya such that the dedicated SI update is transmitted using a short message.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate operation in unlicensed bands (Vaidya:  [0013]-[0014]).
	Regarding claim 25, the combination of Takano, Karlsson, and Gonzalez Escudero discloses all the limitations of claim 22.
	Neither Takano, Karlsson, nor Gonzalez Escudero expressly discloses that the dedicated SI update is transmitted using an extended SI update indication.
	Vaidya discloses that the dedicated SI update is transmitted using an extended SI update indication (a gNB transmits an SI message that includes SIB2, SIB3 and SIB4 together, whereby this particular subset is indicated using a unique RNTI (Radio Network Temporary Identifier), according to [0206]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson as modified by Gonzalez Escudero with Vaidya such that the dedicated SI update is transmitted using an extended SI update indication.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate operation in unlicensed bands (Vaidya:  [0013]-[0014]).
	Regarding claim 26, the combination of Takano, Karlsson, Gonzalez Escudero, and Vaidya discloses all the limitations of claim 25.
	Neither Takano, Karlsson, nor Gonzalez Escudero expressly discloses that the extended SI update indication comprises at least one of: a dedicated paging radio network temporary identifier, one or more dedicated physical downlink control channel resources, dedicated content of a legacy short message, a legacy short message in which one or more reserved bits are used for the dedicated SI update, a legacy short message in which one or more unused bits are used for the dedicated SI update, or a combination thereof.
	Vaidya discloses that the extended SI update indication comprises at least one of: a dedicated paging radio network temporary identifier, one or more dedicated physical downlink control channel resources, dedicated content of a legacy short message, a legacy short message in which one or more reserved bits are used for the dedicated SI update, a legacy short message in which one or more unused bits are used for the dedicated SI update, or a combination thereof (notifications of SI updates are carried via a short message, [“dedicated content of a legacy short message”], according to [0234]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson as modified by Gonzalez Escudero as modified by Vaidya with Vaidya such that the extended SI update indication comprises at least one of: a dedicated paging radio network temporary identifier, one or more dedicated physical downlink control channel resources, dedicated content of a legacy short message, a legacy short message in which one or more reserved bits are used for the dedicated SI update, a legacy short message in which one or more unused bits are used for the dedicated SI update, or a combination thereof.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate operation in unlicensed bands (Vaidya:  [0013]-[0014]).
	Regarding claim 27, the combination of Takano, Karlsson, Gonzalez Escudero, and Vaidya discloses all the limitations of claim 25.
	Neither Takano, Karlsson, nor Gonzalez Escudero expressly discloses that the extended SI update indication is carried in a paging physical downlink shared channel (PDSCH).
	Vaidya discloses that the extended SI update indication is carried in a paging physical downlink shared channel (PDSCH) (soft-combining of multiple received SI messages within the same SI window is performed using the bits of a PDSCH, according to [0213]-[0214]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano as modified by Karlsson as modified by Gonzalez Escudero as modified by Vaidya with Vaidya such that the extended SI update indication is carried in a paging physical downlink shared channel (PDSCH).
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate operation in unlicensed bands (Vaidya:  [0013]-[0014]).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645